Citation Nr: 1511695	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-35 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from December 1987 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims folder.  During the hearing, the appellant requested that the record be held open for an additional 60 days to allow the submission of additional evidence.  However, no such evidence was received.  See 38 C.F.R. § 20.709 (2014).

This appeal was partly processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.
 

FINDINGS OF FACT

1.  By an unappealed RO decision dated April 1995, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder because there was no medical evidence that the Veteran had a chronic low back disorder during service or thereafter.

2.  Evidence received since the April 1995 rating decision is neither cumulative, nor redundant, and when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The April 1995 rating decision that denied the Veteran's claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disorder has been received.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving all doubt in favor of the Veteran, a low back disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board will not discuss whether it has met its obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  Given the favorable outcome, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

By an unappealed rating decision dated April 1995, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.  Following the issuance of the rating decision and accompanying notification letter, a timely Notice of Disagreement with the rating decision was not received.  The April 1995 rating decision that denied the Veteran's claim is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, that decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.

"New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

According to the Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In July 2009, the Veteran applied to reopen his previously-denied claim.  Thereafter, in a February 2010 rating decision, the RO concluded that that new and material evidence had not been received.  That decision was based on a finding that, although current treatment notes showed that the Veteran had a low back disorder, there was no probative evidence relating such disorder to service.

Review of the record, however, shows that additional evidence that neither existed, nor was previously considered, at the time of the final April 1995 rating decision, has been received.  During an August 2012 spine examination, a VA examiner concluded that the Veteran's low back disorders and complaints of low back pain, diagnosed as degenerative disc disease, mild spinal canal stenosis and severe left and right neuroforaminal narrowing, were not related to an injury or incident of active duty service.  Also of record is an October 2013 transcript of the hearing before the AVLJ, in which the Veteran presented testimony concerning his claim.  As the new evidence associated with the claims file directly relates to the issue of whether the Veteran's low back disorder was either caused by, or is otherwise related to active duty service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the Veteran's claim is reopened.

During the VA hearing, the Veteran reported that he had experienced chronic low back pain since an October 1993 in-service low back injury.  Service treatment records not only show that he was seen for low back pain at that time, but also show that he reported experiencing recurrent low back pain during his June 1994 service separation examination.  Despite the findings of the VA examiner, the Board finds the Veteran competent to report an in-service injury, as well as resultant pain both during and after service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  As the evidence of record is at least in equipoise as to whether the Veteran's low back disorder is the result of active duty service, resolving all doubt in favor of the Veteran, service connection is granted.


ORDER

Entitlement to service connection for a low back disorder is granted.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


